Citation Nr: 0721630	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  96-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the lumbosacral spine, based upon the initial grant of 
service connection.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the cervical spine, based upon the initial grant of service 
connection.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the right ankle, based upon the initial grant of service 
connection.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left ankle, based upon the initial grant of service 
connection.  

5.  Entitlement to a compensable disability evaluation for 
service-connected degenerative joint disease of the right 
hand, based upon the initial grant of service connection.  

6.  Entitlement to a compensable disability evaluation for 
service-connected degenerative joint disease of the left 
hand, based upon the initial grant of service connection.  

7.  Entitlement to a disability evaluation in excess of 0 
percent from July 1, 1993 to July 23, 1998 for service-
connected degenerative joint disease of the right knee, and a 
disability evaluation in excess of 20 percent effective from 
July 23, 1998, based upon the initial grant of service 
connection.  

8.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected strain of the left knee, with 
degenerative joint disease, based upon the initial grant of 
service connection.  

9.  Entitlement to a compensable disability evaluation for 
service-connected pilonidal cyst, based upon the initial 
grant of service connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran had active military service from June 1972 to 
June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

A May 1994 rating decision, in pertinent part, granted 
service connection and assigned disability ratings for the 
following disabilities, effective from July 1, 1993:  
arthritis of multiple joints (back, neck, hands, and ankles), 
evaluated as 20 percent disabling; chondromalacia of the 
right knee, evaluated as 0 percent disabling; chondromalacia 
of the left knee, evaluated as 0 percent disabling; and a 
pilonidal cyst, evaluated as 0 percent disabling.  

A December 1998 rating decision, in pertinent part, 
recharacterized the right knee disability from chondromalacia 
to degenerative arthritis of the right knee and increased the 
disability rating from 0 percent to 20 percent, effective 
from July 23, 1998.  

A November 2004 rating decision recharacterized and amended 
the ratings for the following disabilities, effective from 
July 1, 1993:  degenerative joint disease of the lumbosacral 
spine, evaluated as 20 percent disabling; degenerative joint 
disease of the cervical spine, evaluated as 20 percent 
disabling; degenerative joint disease of the right ankle, 
evaluated as 10 percent disabling; degenerative joint disease 
of the left ankle, evaluated as 10 percent disabling; 
degenerative joint disease of the right hand, evaluated as 0 
percent disabling; degenerative joint disease of the left 
hand, evaluated as 0 percent disabling; and left knee strain, 
evaluated as 10 percent disabling.  

When this matter was last before the Board in February 2006, 
it was remanded to the RO to afford the veteran an 
opportunity to appear at a hearing before a Veterans Law 
Judge at the Board.  In September 2006, the veteran appeared 
at the RO and testified before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  


FINDINGS OF FACT

1.  Since July 1, 1993, the veteran's service-connected 
degenerative joint disease of the lumbosacral spine has been 
manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction, 
with radicular pain and intermittent paresthesias in the 
right lower extremity equivalent to mild incomplete 
paralysis; and is without evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, ankylosis 
of the entire thoracolumbar spine, listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
abnormal mobility on forced motion, moderately severe, 
severe, or pronounced intervertebral disc syndrome, or 
incapacitating episodes of intervertebral disc syndrome 
requiring more than 3 days bed rest within any 12 month 
period.

2.  Since July 1, 1993, the veteran's degenerative joint 
disease of the lumbosacral spine has resulted in radicular 
pain and intermittent paresthesias in the right lower 
extremity equivalent to mild incomplete paralysis.  

3.  Since July 1, 1993, the veteran's service-connected 
degenerative joint disease of the cervical spine has been 
manifested by no more than moderate limitation of cervical 
spine motion, including as a result of pain and dysfunction, 
with radicular intermittent paresthesias in the right upper 
extremity equivalent to mild incomplete paralysis; and is 
without evidence of ankylosis or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
moderately severe, severe, or pronounced intervertebral disc 
syndrome, or incapacitating episodes of intervertebral disc 
syndrome requiring more than 3 days bed rest within any 12 
month period.

4.  Since July 1, 1993, the veteran's degenerative joint 
disease of the cervical spine has resulted in radicular pain 
and intermittent paresthesias in the right upper extremity 
equivalent to mild incomplete paralysis.  

5.  Since July 1, 1993, the veteran's service-connected 
degenerative joint disease of the right ankle has been 
manifested by no more than moderate limitation of right ankle 
motion, with functional range of motion, including limitation 
due to pain, being 5 degrees limitation of dorsiflexion, with 
no limitation of plantar flexion.  

6.  Since July 1, 1993, the veteran's service-connected 
degenerative joint disease of the left ankle has been 
manifested by no more than moderate limitation of left ankle 
motion, with functional range of motion, including limitation 
due to pain, being 5 degrees limitation of dorsiflexion, with 
no limitation of plantar flexion.  

7.  Since July 1, 1993, the veteran's service-connected 
degenerative joint disease of the right hand has been 
manifested by functionally normal range of motion, including 
limitation due to pain, and no x-ray evidence of degenerative 
joint disease in any joint of the right hand.  

8.  Since July 1, 1993, the veteran's service-connected 
degenerative joint disease of the left hand has been 
manifested by functionally normal range of motion, including 
limitation due to pain, and x-ray evidence of degenerative 
joint disease in only one joint of the left hand, the first 
interphalangeal joint.  

9.  Between July 1, 1993 and July 23, 1998, the veteran's 
right knee disability (previously characterized as 
chondromalacia) was manifested by subjective complaints of 
pain, and a normal right knee on examination.  Since July 1, 
1993, the veteran's right knee disability has been manifested 
by degenerative joint disease, objectively demonstrated 
complaints of pain, subjective complaints of locking; 
objective evidence of limitation of range of motion, with 
knee flexion from 0 degrees to 90 degrees secondary to pain; 
without objective evidence of marked knee disability due to 
malunion; and without objective evidence of instability or 
subluxation.

10.  Between July 1, 1993 and July 23, 1998, the veteran's 
left knee disability (previously characterized as 
chondromalacia) was manifested by subjective complaints of 
pain, and a normal right knee on examination.  Since July 23, 
1998, the veteran's left knee disability has been manifested 
by degenerative joint disease, objectively demonstrated 
complaints of pain, subjective complaints of locking; 
objective evidence of limitation of range of motion, with 
knee flexion from 0 degrees to 100 degrees secondary to pain; 
without objective evidence of marked knee disability due to 
malunion; and without objective evidence of instability or 
subluxation.

11.  Since July 1, 1993, the veteran's pilonidal cyst has 
occurred on a non-exposed area, has not been deep, has not 
been bigger than 39 square centimeters, has not been 
unstable, has not been noted to be painful on examination, 
and has not caused limitation of motion.


CONCLUSIONS OF LAW

1.  Since July 1, 1993, the criteria for a disability 
evaluation in excess of 20 percent for degenerative disk 
disease of the lumbosacral spine has not been demonstrated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2002) Diagnostic Codes 
5237, 5242 (2006).

2.  Since September 23, 2002, the criteria for a separate 10 
percent disability evaluation for degenerative disc disease 
of the lumbosacral spine with radicular pain and intermittent 
paresthesias in the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5292 (2002), 
Diagnostic Codes 5243, 8520 (2006).

3.  Since July 1, 1993, the criteria for a disability 
evaluation in excess of 20 percent for degenerative disk 
disease of the cervical spine has not been demonstrated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, Diagnostic Codes 5237, 5242 
(2006).

4.  Since September 23, 2002, the criteria for a separate 20 
percent disability evaluation for degenerative disc disease 
of the cervical spine with radicular pain and intermittent 
paresthesias in the right upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3,321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5292 (2002), 
Diagnostic Codes 5243, 8520 (2006).

5.  Since July 1, 1993, the criteria for an evaluation in 
excess of 10 percent for the veteran's degenerative joint 
disease of the right ankle have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 4.71, 
Diagnostic Codes 5003, 5270, 5271 (2006).

6.  Since July 1, 1993, the criteria for an evaluation in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left ankle have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 4.71, 
Diagnostic Codes 5003, 5270, 5271.

7.  Since July 1, 1993, the criteria for a compensable 
disability evaluation for the veteran's degenerative joint 
disease of the right hand have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 4.71, 
Diagnostic Code 5003.

8.  Since July 1, 1993, the criteria for a compensable 
disability evaluation for the veteran's degenerative joint 
disease of the left hand have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 4.71, 
Diagnostic Code 5003.

9.  Between July 1, 1993 and July 23, 1998, the criteria for 
a disability evaluation in excess of 0 percent for service-
connected degenerative joint disease of the right knee 
(previously characterized as chondromalacia), have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (1998).

10.  Since July 23, 1998, the criteria for a disability 
evaluation in excess of 20 percent for service-connected 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2006).

11.  Since July 1, 1993, the criteria for a disability 
evaluation in excess of 10 percent for service-connected left 
knee strain with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2006).

12.  Since July 1, 1993, the criteria for a compensable 
disability evaluation for pilonidal cyst have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 
(in effect prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims of entitlement to increased 
ratings, the RO provided the appellant post-initial-
adjudication notice by letters dated in March 2001, February 
2004, March 2006, and April 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the appellant, however, because the veteran's 
claim was subsequently adjudicated by the RO (see the October 
2002 supplemental statement of the case and September 2005 
supplemental statement of the case), and because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  See for example, 
the transcript of the September 2006 Board hearing wherein he 
indicated that he had submitted all the required information 
pertaining to his disabilities, and waived RO consideration 
of the additional evidence that he submitted at the hearing.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Adjudication Background and General Rating Considerations

The veteran was separated from active service on June 30, 
1993.  On July 2, 1993, he filed the claims that ultimately 
resulted in the current appeal.  A May 1994 rating decision, 
in pertinent part, granted service connection and assigned 
disability ratings for the following disabilities, effective 
from July 1, 1993:  arthritis of multiple joints (back, neck, 
hands, and ankles), evaluated as 20 percent disabling; 
chondromalacia of the right knee, evaluated as 0 percent 
disabling; chondromalacia of the left knee, evaluated as 0 
percent disabling; and a pilonidal cyst, evaluated as 0 
percent disabling.  

A December 1998 rating decision, in pertinent part, 
recharacterized the right knee disability to degenerative 
arthritis of the right knee and increased the disability 
rating from 0 percent to 20 percent, effective from July 23, 
1998.  

A November 2004 rating decision recharacterized and amended 
the rating for the following disabilities, effective from 
July 1, 1993:  degenerative joint disease of the lumbosacral 
spine, evaluated as 20 percent disabling; degenerative joint 
disease of the cervical spine (C6-7), evaluated as 20 percent 
disabling; degenerative joint disease of the right ankle, 
evaluated as 10 percent disabling; degenerative joint disease 
of the left ankle, evaluated as 10 percent disabling; 
degenerative joint disease of the right hand, evaluated as 0 
percent disabling; degenerative joint disease of the left 
hand, evaluated as 0 percent disabling; and left knee strain, 
evaluated as 10 percent disabling.  

The veteran ultimately perfected appeals as to the ratings 
assigned for the foregoing disabilities.  He generally argues 
that the disabilities in question are more severe than is 
reflected by the evaluations assigned, and specifically 
argues that they have severely limited his ability to 
continue his work in dentistry.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The rule is not applicable to cases such as the 
instant one in which the assignment of an initial rating for 
a disability follows an initial award of service connection.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all of the evidence in the 
claims folder, including all that has been submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analyses below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The appellant should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant.  


Analyses

Degenerative Joint Disease of the Lumbosacral Spine and 
Cervical Spine

The veteran has presented written statements and oral 
testimony at two Board hearings in support of his claim that 
his lumbosacral and cervical spine disabilities are far more 
disabling that reflected in the ratings assigned.  

The record clearly documents ongoing pathology with respect 
to the veteran's service-connected spine disabilities from 
the time of the veteran's separation from service.  However, 
the most probative and objective evidence, and indeed the 
evidence showing the most profound level of disability 
associated with the veteran's service-connected spine 
disorders since the filing of his claims is contained in the 
private treatment records submitted by the veteran at his 
September 2006 Board hearing, and the report of the June 2005 
VA orthopedic examination.  

The evidence submitted by the veteran in conjunction with his 
September 2006 hearing before the Board included the reports 
of Magnetic Resonance Imaging (MRI) scans conducted in 
October 2003 that included imaging of the lumbar and cervical 
spines; and the reports of November 2003 and August 2004 
electromyograph (EMG) nerve conduction studies; and the 
periodic evaluations and treatment reports written by the 
veteran's private orthopedists (S.B.K., M.D., C.S.K, M.D., 
and R.F., M.D.) between November 1994 and February 2006.  

The October 2003 MRI scan of the lumbar spine revealed mild 
multi-level disc bulges as well as minimal Grade 1 
spondylolisthises at L4-L5 with mild to moderate central 
spinal stenosis at several levels.  There was also a 
herniated disk seen on the right side at L4-5 with a lateral 
herniated disk occluding and displacing the right L5 nerve 
root.  The MRI scan of the cervical spine revealed multilevel 
spondylosis from C3 through C7 with mild to moderate central 
spinal stenosis and bilateral neural foraminal stenosis.  

The November 2003 EMG nerve conduction studies showed 
moderate bilateral carpal tunnel syndrome, with no evidence 
of radiculopathy.  

The August 2004 EMG nerve conduction studies were interpreted 
by Dr. R.F. in an October 2005 private orthopedic 
consultation as showing evidence of chronic L5-S1 disease on 
the right.  The assessment was recurrent back pain with 
probable facet arthropathy.  

The medical treatment records written by the veteran's 
private orthopedists, S.B.K., M.D., C.S.K, M.D., and R.F., 
M.D. document the ongoing treatment of the veteran for his 
service-connected cervical and lumbar spine disabilities.  In 
December 2003, Dr. S.B.K. interpreted the foregoing EMG 
studies and MRI scan and diagnosed significant degenerative 
disk disease throughout most of the lumbar spine, with a 
herniated disk on the right side at L4-5, with mild stenosis 
at several levels, as well as degenerative disk disease and 
bulging disks and stenosis of the cervical spine.  He 
recommended a home cervical traction unit and the veteran's 
consideration of going out on at least a partial disability 
due to the lumbar spine and cervical spine disabilities.  

In June 2005, the veteran underwent VA orthopedic examination 
that included a thorough examination of the veteran's spine.  
The report of that examination noted that the examiner had 
reviewed the veteran's claims file, and indicated that it 
revealed well-documented degenerative changes in the cervical 
and lumbar spine.  The veteran reported progression of his 
symptoms involving the neck and the lower back.  He reported 
an achy pain every single day, associated with spasms.  He 
also reported taking Motrin and narcotic level medications 
for pain control.  The veteran stated that he was unable to 
work as a dentist full-time because of his neck and back, and 
could only work approximately one day a week.  He reported 
being bedridden approximately 3 days out of the year after 
injections to the lower back region.  

Examination revealed tenderness and spasm of the cervical and 
lumbar spine.  Cervical spine range of motion in forward 
flexion was 0 to 30 degrees; extension was 0 to 10 degrees; 
lateral extension was 0 to 15 degrees; and lateral rotation 
was 0 to 15 degrees bilaterally.  Lumbar range of motion 
during forward flexion was 0 to 55 degrees; extension was 0 
to 10 degrees; lateral rotation was 0 to 20 degrees; and 
lateral flexion was 0 to 20 degrees.  The combined range of 
motion of the thoracolumbar spine was 140 degrees.  The VA 
examiner noted no instability of the cervical or lumbar spine 
nor was there additional loss of range of motion due to pain, 
fatigue, weakness or in-coordination with repetitive use.  
The veteran reported intermittent paresthesias radiating down 
the right upper extremity as well as the right lower 
extremity.  Neurological examination revealed patchy epi-
esthesia down the outer margin or pinprick over the outer 
margin of the right leg as well as the right arm.  Motor 
strength was 5/5 in all major motor groups.  Deep tendon 
reflexes were symmetrical.  The veteran's gait was stable but 
antalgic.  The pertinent diagnostic impressions were 
degenerative disc disease of the cervical and lumbar spine 
with range of motion as described.  

In September 2005, Dr. S.B.K. reported that the veteran was 
seen for re-evaluation, stating that he had been having pain 
in the right side of the lower back with numbness and pain 
down his leg over the previous six to eight weeks, following 
a mis-step on some stone steps.  It was noted that it was the 
same type of pain that he had several years prior that had 
been helped by epidural injections.  Dr. S.B.K. recommended 
repeat injections, and provided the veteran with a 
prescription of Vicodin to take for more severe pain as 
necessary.  

Treatment records from Dr. R.F., dated in October 2005, 
document that the veteran, who was noted to have a diagnosis 
of facet arthropathy, underwent right facet joint nerve block 
steroid injections of the medial branches of the L4-5 and L5-
S1 levels, without complications.  

In December 2005, the veteran was seen for follow-up by Dr. 
S.B.K.  He reported that since he had the epidural injection, 
he had been feeling better regarding the lower part of his 
back, but that he was still having considerable problems in 
his neck and arm, particularly with numbness in his right 
thumb.  Dr. S.B.K. explained that he felt that this was 
stenosis as had been disclosed by MRI scan.  He recommended 
that the veteran go ahead with a right C5-6 transforaminal 
injection from Dr. R.F., and return for follow-up.  

In February 2006, the veteran was seen again for follow-up by 
Dr. S.B.K..  The veteran reported that he was feeling better 
and was pleased with the progress that he had made thus far 
following the cervical epidural injections from Dr. R.F.  He 
noted that that pain was less than before, and that he was 
able to make it around much more comfortably.  The veteran 
noted, however, that he still had some paresthesias to the 
right hand, especially the thumb and index finger, but that 
there was no more numbness like he had been having before.  
Dr. S.B.K.'s plan and recommendations were that hopefully the 
veteran would continue to improve and do quite well, but that 
if it did worsen with further exacerbations, he would 
recommend surgery to remove the spurs, open the foramina up 
from the front, and do an anterior cervical discectomy and 
fusion.  

Rating Criteria for the Spine

The Diagnostic Codes for the rating of back disabilities have 
undergone several substantial changes since the veteran filed 
the instant claim in June 1993.  Consideration must therefore 
be given to these various Diagnostic Codes.   

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation of motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  A slight limitation of 
motion warrants a 10 percent evaluation.

Under Diagnostic Code 5290, a 30 percent rating may be 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine; and a rating of 
10 percent is warranted for slight limitation of motion of 
the cervical spine. 38 C.F.R. Part 4, Diagnostic Code 5290.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under 
diagnostic codes 5235 to 5243 using the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  A 100 percent evaluation is warranted for 
intervertebral disc syndrome with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease or for unfavorable ankylosis of the entire spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 40 percent evaluation 
is warranted for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note (1) provides that VA 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.




Lumbar Spine Analysis

Service connection for degenerative joint disease of the 
lumbosacral spine was granted and, effective in 1993, 
assigned a 20 percent disability evaluation in conjunction 
with other joints.  During the pendency of the appeal, 
however, the veteran's low back disorder was recharacterized 
as degenerative joint disease of the lumbosacral spine and 
was separately rated as 20 percent disabling under Diagnostic 
Codes 5003-5237, effective from July 1, 1993.  

Given that the 20 percent rating was made effective as of the 
date of the veteran's separation from service, the Board can 
consider the issue of entitlement to a rating in excess of 20 
percent from that date.  Given further that this case 
represents an initial rating for a disability follows an 
initial award of service connection, the Board can also 
consider whether separate ratings can be assigned for 
separate periods of time based on facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling from July 1, 1993.  The evidence also 
establishes that a 10 percent disability evaluation for 
neurological manifestations attributed to the degenerative 
joint disease of the lumbosacral spine can be granted, 
effective September 23, 2002, but not before.  

In application of the law to the foregoing evidence of 
record, the Board finds that the veteran's service-connected 
degenerative disk disease of the lumbar spine has been 
manifested by reduced activities, pain associated with 
motion, muscle spasms, intermittent paresthesias involving 
numbness and pain radiating down the right lower extremity, 
the need for bed rest 3 days out of the year, but with no 
instability, and no more than slight limitation of motion 
including any loss of range of flexion motion due to pain, 
fatigue, weakness, or incoordination with repetitive use.  
The objective medical evidence also showed a stable but 
antalgic gait, and 5/5 motor strength.  There was MRI 
evidence of significant degenerative disk disease throughout 
most of the lumbar spine, with a herniated disk on the right 
side at L4-5, with mild stenosis at several levels.  

By virtue of the foregoing findings and by resolving all 
reasonable doubt in favor of the veteran, the criteria for 
the assignment of a rating of 20 percent for the service-
connected degenerative disk disease of the lumbar spine has 
been met, effective from the date of the veteran's claim.  
Even more clearly, however, the preponderance of the evidence 
of record shows that the requisite symptomatology for a 
disability evaluation in excess of 20 percent has not been 
met at any time since the initiation of the veteran's claim.  
Forward flexion of the thoracolumbar spine has always been 
shown to be far greater than 30 degrees, and the combined 
range of motion of the thoracolumbar spine to be greater than 
120 degrees, even when taking into consideration loss of 
motion due to pain.  No ankylosis is present.  There is 
evidence of muscle spasm, but such symptomatology is 
contemplated in the 20 percent rating.  There has been no 
showing of focal tenderness, unilateral loss of lateral spine 
motion in the standing position, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, abnormal mobility on forced 
motion, guarding, localized tenderness, or loss of strength.  
There was also no evidence of muscle atrophy.  Without such 
pathology, a disability evaluation greater than 20 percent 
is not warranted under either the old or new criteria.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 26, 2003) and Diagnostic Codes 5237, 5243 
(effective on September 26, 2003).

Consideration, however, has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, for intervertebral disc syndrome.  Under 
the old provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), (in effect prior to September 22, 2002) a 60 
percent evaluation is warranted when the disorder is 
pronounced with little intermittent relief, there is sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and there are neurologic findings, such as absent 
ankle jerk, appropriate to the site of the diseased disc; a 
40 percent evaluation is warranted when the disorder is 
severe and there is only intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted when the 
disorder is moderate with recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Since neurological 
pathology associated with the veteran's service-connected 
disorder has never been shown to have been more than mild, 
these older criteria provide no basis for a rating higher 
than the 20 percent rating assigned.

As noted above, however, under provisions for rating 
intervertebral disk syndrome, effective September 23, 2002 
under Diagnostic Code 5293, and effective September 26, 2003, 
under Diagnostic Code 5243, ratings are based on 
incapacitating episodes or orthopedic and neurologic 
impairment.  While three days of incapacitation per year has 
been reported, this does not approach the days required for 
an increased disability evaluation.  There has, however, been 
shown to be neurological pathology.  The Board must consider 
whether a separate evaluation can be awarded based upon any 
neurological pathology found in the instant case.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The medical evidence, including the 2005 VA spine 
examination, indicates that the veteran experiences some 
neurological manifestations, which have been medically 
associated with his low back degenerative disk disease.  The 
examination showed subjective complaints of numbness and pain 
radiating down the right lower extremity that was recently 
improved by steroid injections.  In terms of causation, there 
was MRI evidence of significant spinal stenosis at the lumbar 
spine level.  Accordingly, the Board will evaluate these 
neurological manifestations pursuant to Diagnostic Code 8520, 
Sciatic Nerve.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.

The Board may resolve the benefit of the doubt in favor of 
the veteran, and find that evidence supports the award of a 
separate rating for mild paralysis of the sciatic nerve, and 
that a 10 percent evaluation is warranted under Diagnostic 
Code 8520 based upon the neurological manifestations 
attributed to the low back disability, effective from the 
effective date of the enabling legislation, September 23, 
2002.  Essentially, such pathology has clearly been 
associated with the veteran's service-connected degenerative 
disk disease of the lumbar spine.  The preponderance of the 
evidence does not, however, show more than mild "incomplete 
paralysis."  No motor loss and no loss of strength in the 
right lower extremity indicative of any muscle disuse has 
been shown.  The pathology has been found to be wholly 
sensory, and the veteran has obtained significant relief 
through medication and injection therapy.  

Cervical Spine Analysis

Service connection for degenerative joint disease of the 
cervical spine was granted in 1993 and assigned a 20 percent 
disability evaluation in conjunction with other joints.  
During the pendency of the appeal, however, the veteran's 
cervical spine disorder was recharacterized as degenerative 
joint disease of the lumbosacral spine and was separately 
rated as 20 percent disabling under Diagnostic Codes 5003-
5237, effective from July 1, 1993.  

Given that the 20 percent rating was made effective as of the 
date of the veteran's separation from service, the Board can 
consider the issue of entitlement to a rating in excess of 20 
percent from that date.  Given further that this case 
represents an initial rating for a disability follows an 
initial award of service connection, the Board can also 
consider whether separate ratings can be assigned for 
separate periods of time based on facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

On review of the evidence of record, the Board finds that the 
veteran's cervical spine disability is appropriately 
evaluated as 20 percent disabling from July 1, 1993.  The 
evidence also establishes that a 20 percent disability 
evaluation for neurological manifestations attributed to the 
degenerative joint disease of the cervical spine can be 
granted, effective September 23, 2002, but not before.  

The veteran's service-connected cervical spine disorder has 
been manifested by reduced activities, pain associated with 
motion, muscle spasms, intermittent paresthesias involving 
numbness and pain radiating down the right upper extremity, 
the need for bed rest 3 days out of the year, but with no 
instability, and no more than slight limitation of motion 
including any loss of range of flexion motion due to pain, 
fatigue, weakness, or incoordination with repetitive use.  
There was MRI evidence of significant degenerative disk 
disease of the cervical spine, with mild to moderate stenosis 
at several levels.  

By virtue of the foregoing findings and by resolving all 
reasonable doubt in favor of the veteran, the criteria for 
the assignment of a rating of 20 percent for the service-
connected degenerative disk disease of the cervical spine has 
been met, effective from the date of the veteran's claim.  
Even more clearly, however, the preponderance of the evidence 
of record shows that the requisite symptomatology for a 
disability evaluation in excess of 20 percent has not been 
met at any time since the initiation of the veteran's claim.  
Range of motion measurements of the cervical spine 
demonstrated no more than moderate limitation with forward 
flexion of 0 to 30 degrees; extension of 0 to 10 degrees; 
lateral extension of 0 to 15 degrees; and lateral rotation of 
0 to 15 degrees bilaterally, even when taking into 
consideration loss of motion due to pain.  Obviously, there 
is no ankylosis present.  Without such pathology, a 
disability evaluation greater than 20 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5003, 5287, 5290 (effective 
prior to September 26, 2003) and Diagnostic Codes 5237, 5243 
(effective on September 26, 2003).

Consideration, however, has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, for intervertebral disc syndrome.  Under 
the old provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), (in effect prior to September 22, 2002,) a 60 
percent evaluation is warranted when the disorder is 
pronounced with little intermittent relief, there is sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and there are neurologic findings, such as absent 
ankle jerk, appropriate to the site of the diseased disc; a 
40 percent evaluation is warranted when the disorder is 
severe and there is only intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted when the 
disorder is moderate with recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Since neurological 
pathology associated with the veteran's service-connected 
disorder has never been shown to have been more than mild, 
these older criteria provide no basis for a rating higher 
than the 20 percent rating assigned herein.

As noted above, however, under provisions for rating 
intervertebral disk syndrome, effective September 23, 2002 
under Diagnostic Code 5293, and effective September 26, 2003, 
under Diagnostic Code 5243, ratings are based on 
incapacitating episodes or orthopedic and neurologic 
impairment.  While three days of incapacitation per year has 
been reported, this does not approach the days required for 
an increased disability evaluation.  There has, however, been 
shown to be neurological pathology.  The Board must consider 
whether a separate evaluation can be awarded based upon any 
neurological pathology found in the instant case.  

The medical evidence, including the 2005 VA spine 
examination, indicates that the veteran experiences some 
neurological manifestations, which have been medically 
associated with his degenerative disk disease of the cervical 
spine.  The examination showed subjective complaints of 
numbness and pain radiating down the right upper extremity to 
his right thumb and index finger that were recently improved 
by steroid injections.  In terms of causation, there was MRI 
evidence of significant spinal stenosis at the cervical spine 
level.  Accordingly, the Board will evaluate these 
neurological manifestations pursuant to Diagnostic Code 8510, 
Upper radicular group (fifth and sixth cervicals).  

The Rating Schedule provides ratings for disability of the 
upper radicular group involving the fifth and sixth cervicals 
when there is evidence of mild incomplete paralysis (20 
percent for major or minor extremity), moderate incomplete 
paralysis (40 percent for major and 30 percent for minor 
extremity), and severe incomplete paralysis (50 percent for 
major and 40 percent for minor extremity).  See 38 C.F.R. § 
4.124, Diagnostic Code 8510.  It is again noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The Board may resolve the benefit of the doubt in favor of 
the veteran, and find that evidence supports the award of a 
separate rating for mild paralysis of the upper radicular 
group nerves, and that a 20 percent evaluation is warranted 
under Diagnostic Code 8510 based upon the neurological 
manifestations attributed to the cervical spine disorder, 
effective from the effective date of the enabling 
legislation, September 23, 2002.  Essentially, such pathology 
has been associated with the veteran's service-connected 
degenerative disk disease of the cervical spine.  The 
preponderance of the evidence does not, however, show more 
than mild "incomplete paralysis."  No motor loss and no 
loss of strength in the right upper extremity indicative of 
any muscle disuse has been shown.  The pathology has been 
found to be wholly sensory, and the veteran has obtained 
significant relief through medication and injection therapy.  





Degenerative Joint Disease of the Right and Left Ankles

The veteran generally alleges that his ankle disabilities are 
productive of considerable pain and are more disabling than 
reflected by the 10 percent disability ratings assigned to 
each.  

X-rays of both ankles taken in August 1993 produced normal 
findings.  

Upon VA examination of the ankles in February 1999, 
dorsiflexion was 0 to 25 degrees, while plantar flexion was 0 
to 45 degrees.  There was no evidence of easy fatigability.  
The diagnosis was bilateral ankle strain.  

Upon VA examination of the ankles in March 2004 both ankles 
demonstrated dorsiflexion to 20 degrees and planter flexion 
to 30 degrees with pain throughout the arc of motion.  The 
veteran's gait was described as normal.  The pertinent 
diagnosis was limited motion of both ankles.  

Upon VA examination of the ankles in June 2005, the veteran 
was reported to have bilateral ankle pain that was attributed 
to x-ray evidence of degenerative joint disease.  Upon 
physical examination, tenderness over both ankles over the 
malleoli was revealed.  On the right and left ankles, there 
was measured 0 to 10 degrees dorsiflexion, and 0 to 45 
degrees plantar flexion.  It was noted that with repetitive 
use, the veteran complained of increased pain in the ankles.  
There was, however, no change in the range of motion in the 
ankles after repetitive use.  Following examination, the 
pertinent diagnosis was bilateral ankle degenerative joint 
disease.  

The veteran's service-connected degenerative joint disease of 
the right ankle and service-connected degenerative joint 
disease of the left ankle have each been evaluated as 10 
percent disabling under the provisions of Diagnostic Codes 
5003-5271.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that degenerative 
arthritis under Diagnostic Code 5003 is the service-connected 
disorder and limitation of motion of the ankle under 
Diagnostic Code 5271 is a residual condition.

As noted above, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5271.  When, however, the 
limitation of motion for the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for a major joint affected by 
limitation of motion.  See Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45(f) (2006).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x- 
ray findings will not be combined with ratings based on 
limitation of motion.

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).  

As noted above, the June 2005 VA examination accounted for 
range of dorsiflexion in the right and left ankle from 0 to 
10 degrees, including consideration of limitation due to 
pain.  Plantar flexion was found to have been to 45 degrees, 
again including consideration of limitation due to pain.  The 
March 2004 VA examination had greater dorsiflexion but less 
plantar flexion.  Degenerative joint disease, however, was 
not diagnosed in that examination report.  

Given the guidelines provided in 38 C.F.R. § 4.71 (Normal 
dorsiflexion 20 degrees and normal plantar flexion 45 
degrees) the veteran's limitation of right ankle motion and 
left ankle motion including loss due to pain, represents a 10 
degree, or 50 percent, deviation from normal dorsiflexion and 
0 degrees, or no deviation from normal plantar flexion.  
These deviations clearly represent no more than moderate 
limitation of motion in either of the veteran's ankles.  
Consequently, the veteran's right ankle disorder and his left 
ankle disorder do not warrant an evaluation greater than 10 
percent each under Diagnostic Code 5271.  

An ankle disorder can also be rated under Diagnostic Codes 
5270, 5272, 5273 and/or 5274.  In the instant case, however, 
neither ankylosis, malunion, nor astragalectomy of either of 
the ankles has been demonstrated.  Consequently, a disability 
evaluation in excess of 10 percent is not warranted for 
either ankle under those Codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (2006).

In conclusion, the measurement of the veteran's right ankle 
range of motion and the veteran's left ankle range of motion 
approximates no more than moderate limitation of motion.  
Based upon a longitudinal review of the evidence, it is clear 
that the veteran's right ankle pathology and left ankle 
pathology results in no more than moderate interference with 
his ability to ambulate.  The record documents that he has 
recently exhibited a stable but antalgic gait.  No loss of 
strength in either ankle has been documented.  X-ray findings 
of the right ankle have shown minimal degenerative changes.  
The preponderance of the evidence is against an increased 
rating for the veteran's right ankle disorder, and against an 
increased rating for the veteran's left ankle disorder.  The 
veteran's right ankle disability picture and his left ankle 
disability picture each more nearly approximate the criteria 
required for a 10 percent evaluation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5270, 5271.  


Degenerative Joint Disease of the Right Hand and Left Hand  

The veteran has contended that he has constant hand pain and 
swelling from arthritis in both his right and left hands, and 
that he is thus entitled to a compensable evaluation for his 
service-connected degenerative arthritis of each hand.  

X-rays of both hands in August 1993 revealed minimal 
osteophyte formation at the base of the first distal phalanx.  
No other definite abnormalities were noted in the bones and 
joints.  The examiner's impression was mild degenerative 
joint disease of the left first interphalangeal joint.  

Upon VA examination in February 1999, the veteran, an 
orthodontist, complained that over-exerting caused his left 
hand to become stiff, causing difficulty holding some of his 
instruments.  The veteran also reported tingling numbness in 
both hands in a patchy distribution.  Following examination, 
the examiner's pertinent impression was left hand arthritis.  

In March 2000, a VA physician's review of the veteran's x-
rays of his hands indicated that they were unremarkable.  The 
physician concluded that the diagnosis of left hand arthritis 
was incorrect, and should be changed to left hand strain.  

Upon VA orthopedic examination in March 2004, the veteran's 
claims file was reviewed by the examining physician.  In the 
report of the examination, the veteran was noted to be left-
handed, and a practicing dentist with normal hand functions.  
Following examination, the pertinent diagnosis was normal 
hand function both sides.  

Upon VA orthopedic examination in June 2005, there was 
revealed decreased sensation to light touch over the palms, a 
positive Tinel's sign in both palms, and a negative Phalen's 
sign of both hands.  There was 4plus/5 weakness with 
opposition of the thumb to the fifth finger of each hand.  
The opposition of the thumb to the other fingers was 5/5 
strength in both hands.  Finger flexion in both hands was 
weak with strength 5-/5 in both hands.  With repetitive use 
of the hands there was increased weakness, fatigue and lack 
of endurance, but no increase in pain.  The pertinent 
diagnosis was bilateral carpal syndrome.  The examiner noted 
that the veteran's complaints regarding his hands had to do 
with the neurological findings and not with any arthritic 
component directly.  

The veteran's service-connected degenerative joint disease of 
the right hand and service-connected degenerative joint 
disease of the left hand have each been evaluated as 
noncompensable (0 percent disabling) under the provisions of 
Diagnostic Code 5003 for degenerative arthritis.  

As noted above, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003.  When, however, the limitation 
of motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  See Diagnostic Code 5003.  

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x- 
ray findings will not be combined with ratings based on 
limitation of motion.

In the instant case the foregoing medical evidence does not 
disclose limitation of motion of the veteran's hands.  
Moreover, x-ray evidence of degenerative arthritis in the 
veteran's hands has been medically questioned.  Even if one 
were to assume its existence for the purpose of analysis, 
however, it has only been found in one joint of one hand, the 
first interphalangeal joint of the left hand.  Finally, as 
noted in the report of the June 2005 VA orthopedic 
examination, the veteran's complaints were attributed to 
neurological findings (which have been addressed in the 
neurological components for the ratings for degenerative 
arthritis of the lumbosacral spine and degenerative arthritis 
of the cervical spine) and not arthritis of the hands.  

Based upon the foregoing application of the law to the 
medical evidence in this case, the Board finds that the 
preponderance of the evidence is against the granting of a 
compensable disability evaluation for the veteran's service-
connected degenerative joint disease of the left hand, and is 
also against the granting of a compensable disability 
evaluation for the veteran's service-connected degenerative 
joint disease of the right hand, for any period of time since 
he filed his claim.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Degenerative Joint Disease of the Right Knee and Left Knee 

The veteran's right knee disability, characterized as 
degenerative joint disease of the right knee, has been 
evaluated as 0 percent disabling, from July 1, 1993 to July 
23, 1998, and 20 percent disabling effective from July 23, 
1998, under Diagnostic Code 5262.  The left knee disability, 
characterized as left knee strain has been evaluated as 10 
percent disabling, effective from July 1, 1993 under 
Diagnostic Code 5099-5010.  

The veteran generally alleges that his bilateral knee 
disabilities are more disabling than reflected in the ratings 
assigned.  

Upon VA examination of the veteran's knees in August 1993, x-
ray findings were within normal limits.  Range of motion was 
also within normal limits.  The resulting diagnoses were 
chondromalacia of both knees.  

On July 23, 1998, the veteran underwent a second VA 
examination of his knees.  In the report of the examination, 
it was noted by history that the veteran had been diagnosed 
as having arthritis of the right knee.  There is no 
indication in the report of the examination that x-rays were 
taken.  The veteran complained of pain and stiffness after 
weight bearing and in the morning.  Upon physical examination 
of the knees, there was no evidence of swelling, tenderness 
or redness.  Range of motion showed 10 degrees of residual 
extension deficit on the right.  Flexion was from 0 to 100 
degrees on the right as compared to 0 to 140 degrees on the 
left.  There was no evidence of incoordination or 
instability, but there was greater limitation of range of 
motion due to pain.  The pertinent diagnoses were 
degenerative arthritis of the right knee joint, and left knee 
strain.  

An MRI of the right knee performed in February 2002 
demonstrated a tear of the posterior horn of the medial 
meniscus, mild joint effusion, degenerative joint disease, 
and areas of edema in the medial femoral condyle and 
subchondral medial tibia, said to possibly represent post-
traumatic or degenerative change.  

Private x-ray studies of the knees taken in January 2003 
revealed degenerative joint disease involving the medial 
compartment of the bilateral knees, with the right being 
worse than the left.  

In December 2003, the veteran underwent right knee 
arthroscopy with medial meniscectomy.  Following the 
procedure, the veteran was said to be doing very well with 
much less pain and better range of motion.  

In February 2004, he was started on a series of three Synvic 
injections of the right knee.  By the third injection in 
March 2004, he reported that he was doing very well.  

Upon VA examination of the knees in March 2004, both knees 
demonstrated extension to 0 degrees and flexion to 90 
degrees.  Following examination including a review of the 
foregoing MRI and x-ray studies, the pertinent diagnoses were 
osteoarthritis of both knees.  

In December 2004, the veteran was started on a second series 
of three Synvic injections of the right knee following 
complaints of additional trouble.  By the third injection in 
January 2005, the veteran was said to have tolerated it well.  

In June 2005, the veteran underwent a third VA examination of 
the knees.  In the report of the examination, it was noted 
that he complained of right knee and left knee pain all the 
time, and was treated with Vicodin and Percocet.  It was 
noted that the veteran had been able to walk, and in fact had 
hiked a couple of miles two weeks prior, but did have 
bilateral exacerbation of his knee pain the following day.  
The veteran reported further that his right knee would lock a 
couple of times a week, but there was no buckling in either 
knee.  Upon examination, the veteran had obvious pain in his 
knees as he started to walk, but this seemed to resolve 
within 20 to 30 feet.  The veteran was able to walk a good 
pace the remainder of the 125 feet to the examining office.  
There was no effusion of the left knee and minimal effusion 
of the right.  There was no joint instability of either knee.  
Lachman and McMurray's tests were negative bilaterally.  
Right knee flexion was 0 to 90 degrees; left knee flexion was 
0 to 100 degrees, at which point the veteran complained of 
pain in each knee.  Strength was 5/5 extension in each knee, 
but 4plus/5 flexion with give way phenomenon in both knees 
secondary to the development of pain with strength testing of 
flexion in each knee.  It was noted that with repetitive use, 
the veteran complained of increased pain in the knees.  There 
was, however, no change in the range of motion in the knees 
after repetitive use.  The resulting diagnoses were bilateral 
degenerative joint disease of the knees with right knee 
medial meniscectomy.  

In July 2005, the veteran was seen by his private physician 
for complaints of pain in the knees as well as other joints.  
A referral to a rheumatologist, weight loss, and neoprene 
knee braces were recommended.   

Right Knee

The veteran's right knee has been assigned a 20 percent 
disability rating, effective from July 23, 1998.  Given that 
the increase granted during the pendency of this appeal was 
not made effective as of the date of the veteran's claim, the 
Board must sequentially consider the issues of entitlement to 
a rating in excess of 0 percent prior to July 23, 1998, and 
entitlement to a rating in excess of 20 percent from July 23, 
1998.  

In that regard, it is noted that after filing his claim in 
July 1993, the veteran had an essentially normal right knee 
examination in August 1993.  The next evidence of right knee 
pathology did not manifest until the VA examination on July 
23, 1998, during which right knee degenerative arthritis was 
diagnosed.  Thus, there is no objective basis upon which to 
provide the veteran with a compensable disability evaluation 
for his right knee disorder prior to that date.  

The veteran's right knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5262 for 
impairment of the tibia and fibula where there is malunion 
with moderate knee or ankle disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  A higher evaluation of 30 percent is 
warranted where there is marked knee or ankle disability and 
a 40 percent evaluation is warranted for nonunion with loose 
motion requiring a brace.

The Board finds that the veteran's right knee impairment does 
not rise to the level of a "marked" disability involving 
malunion of the knee involving the tibia and fibula.  Despite 
the veteran's subjective complaints of pain, popping, and 
locking, medical evidence has consistently shown only slight 
limitation of flexion, no limitation of extension, and no 
instability.

While a higher evaluation under Diagnostic Code 5262 is not 
appropriate based on the current medical evidence, the Board 
can consider evaluating the disability under other diagnostic 
codes.  

Diagnostic Code 5258 offers a maximum evaluation of 20 
percent for dislocated semilunar cartilage and Diagnostic 
Code 5259 offers a maximum evaluation of 10 percent for 
symptomatic removal of semilunar cartilage.  As the veteran 
is already in receipt of a 20 percent evaluation for his 
right knee disability, and medical evidence has not shown the 
existence of either of these conditions in the right knee, 
evaluation under these Diagnostic Codes is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5258, 5259. 

An evaluation higher than 20 percent is provided under 
Diagnostic Code 5256, for ankylosis of the knee.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  There is no medical evidence of 
ankylosis in this case and so evaluation under Diagnostic 
Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Evaluation under Diagnostic Code 5003 is based upon 
limitation of motion of the joint effected, in this case, the 
right knee.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  

The VA general counsel has held that separate rating could 
also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The criteria for an increased evaluation under Diagnostic 
Code 5260, for limitation of flexion of the leg, have not 
been met.  Under this diagnostic code, limitation of flexion 
to 60 degrees warrants a noncompensable evaluation.  The 
greatest limitation of flexion in the right leg demonstrated 
by medical evidence (even with consideration of functional 
factors) was to 90 degrees with pain.  This limitation does 
not rise to a compensable level. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260; see 38 C.F.R. § 4.40, 4.45.

A noncompensable evaluation under Diagnostic Code 5261, for 
limitation of extension of the leg is not possible because 
the medical evidence has consistently shown the veteran to 
have full extension in the right leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

VA's general counsel has also held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

An evaluation under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee, is not 
warranted.  Despite subjective reports of "locking" the 
medical evidence has shown the veteran's right knee not to 
have subluxation or instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A higher evaluation is available under Diagnostic Code 5275, 
evaluating shortening of the bones of the lower extremity.  
Such pathology has not been demonstrated on any examination, 
thus, evaluation under Diagnostic Code 5275 is not warranted. 
38 C.F.R. § 4.71a, Diagnostic Code 5275.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's right knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  
The Board recognizes that the veteran has manifested 
considerable subjective complaints that may appear to have 
much greater impact on his level of function than recognized 
by the schedular ratings assigned herein.  The Board, 
however, is restricted to an assessment of the objective 
manifestations of a disability that can be measured against 
the rating schedule.  

It is concluded that the service-connected degenerative joint 
disease of the right knee disability has met or approximated 
the criteria for a disability evaluation of 20 percent, 
effective from July 23, 1998.  The preponderance of the 
evidence is against the assignment of a higher rating from 
that date.  Further, the preponderance of the evidence also 
stands against providing the veteran with a compensable 
disability evaluation for his right knee disorder prior to 
that date.  

Left Knee

The veteran's left knee disorder, previously characterized as 
chondromalacia and then left knee strain, has been assigned a 
10 percent disability rating, effective from July 1, 1993 
under Diagnostic 5099-5010.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic 
arthritis is evaluated under Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

The criteria for an increased evaluation under Diagnostic 
Code 5260, for limitation of flexion of the leg, have not 
been met.  Under this diagnostic code, limitation of flexion 
to 60 degrees warrants a noncompensable evaluation.  The 
greatest limitation of flexion in the left leg demonstrated 
by medical evidence (even with consideration of functional 
factors) was to 100 degrees with pain.  This limitation does 
not rise to a compensable level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260; see 38 C.F.R. § 4.40, 4.45.

A compensable evaluation under Diagnostic Code 5261, for 
limitation of extension of the leg is not possible because 
the medical evidence has consistently shown the veteran to 
have full extension in the left leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

While a higher evaluation under Diagnostic Code 5010 based 
upon limitation of motion is not appropriate based on the 
current medical evidence, the Board can consider evaluating 
the disability under other diagnostic codes.  

Diagnostic Code 5258 offers a maximum evaluation of 20 
percent for dislocated semilunar cartilage and Diagnostic 
Code 5259 offers a maximum evaluation of 10 percent for 
symptomatic removal of semilunar cartilage.  As medical 
evidence has not shown the existence of either of these 
conditions in the right knee, evaluation under these 
Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259. 

An evaluation higher than 10 percent is provided under 
Diagnostic Code 5256, for ankylosis of the knee.  As is the 
case with the left knee, there is no medical evidence of 
ankylosis in the left knee and so evaluation under Diagnostic 
Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

As noted above, a claimant who has arthritis and instability 
of the knee may be rated separately under diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
However, as in the case of the right knee, an evaluation 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability of the left knee is not warranted.  
Despite subjective reports of "locking" the medical evidence 
has shown the veteran's left knee not to have subluxation or 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A higher evaluation is available under Diagnostic Code 5275, 
evaluating shortening of the bones of the lower extremity.  
Such pathology has not been demonstrated on any examination, 
thus, evaluation under Diagnostic Code 5275 is not warranted.  
By the same token, impairment of the tibia and fibula where 
there is malunion with moderate knee or ankle disability has 
not been demonstrated in the left knee, and thus a higher 
evaluation is not for application under Diagnostic Code 5262.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5275.  

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's left knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  
The Board recognizes that the veteran has manifested 
considerable subjective complaints that may appear to have 
much greater impact on his level of function than recognized 
by the schedular ratings assigned herein.  The Board, 
however, is restricted to an assessment of the objective 
manifestations of a disability that can be measured against 
the rating schedule.  

It is concluded that the service-connected degenerative left 
knee strain with degenerative joint disease has met or 
approximated the criteria for a disability evaluation of 10 
percent, but no more, effective from July 1, 1993.  The 
preponderance of the evidence is against the assignment of a 
higher rating than outlined above for the veteran's left knee 
disorder.  

Finally, with respect to the assignment of an effective date 
of July 1, 1993 for the grant of the 10 percent rating for 
the left knee disorder, it is noted that between July 1, 1993 
and July 23, 1998, the veteran's left knee disability was 
manifested by subjective complaints of pain, and a normal 
left knee on examination in August 1993.  It is further noted 
that degenerative joint disease of the left knee was not 
shown by x-ray until January 2003.  Thus, it appears that the 
RO has assigned a more favorable effective date than the 
evidence would warrant.  Notwithstanding, in offering the 
benefit of the doubt to the veteran based upon the RO's 
actions, the Board will not revisit the issue of the 
effective date of the grant of the 10 percent disability 
evaluation for the left knee.  

Pilonidal Cyst

The veteran's service connected pilonidal cyst is evaluated 
as noncompensable under Diagnostic Code 7804, effective from 
July 1, 1993.  

Upon VA examination in August 1993, the veteran was noted to 
have a history of pilonidal cyst, status-post multiple 
surgical procedures, with recent symptoms limited to 
occasional flair, controlled by sitz baths.  The diagnosis 
was occasional residual pain and tenderness status-post 
pilonidal cyst tract.  

Upon pertinent VA examination in July 1998, there was found a 
2 inch long scar in the gluteal cleft with a moderate amount 
of scarring there.  There was no evidence of any draining 
sinus.  The pertinent diagnosis was pilonidal cyst in the 
gluteal cleft that was not currently active, but was prone to 
exacerbation and flare-ups.  

Upon VA examination in March 2004, the pilonidal cystectomy 
scar was found not tender and not fixed to any underlying 
structures, and measured in the gluteal fold to be 4 
centimeters by 1 centimeter.  

The most recent VA examination conducted in June 2005 
resulted in a diagnosis of recurrent pilonidal cyst drainage 
with slightly tender scar at the present time.  

During the pending appeal the regulations for evaluation of 
skin disabilities, including Diagnostic Code 7804, were 
amended effective August 30, 2002.  When VA adopted the 
revised skin-rating schedule and published it in the Federal 
Register, the publication clearly stated an effective date of 
August 30, 2002, and because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that VA intended 
to apply those regulations only as of the effective date. 67 
Fed. Reg. 49590 (July 31, 2002).  Accordingly, for the period 
prior to August 30, 2002, only the "old" rating criteria may 
be considered in determining the severity of the veteran's 
skin disorder and evaluation will be under the amended 
provisions for evaluating skin disorders from August 30, 
2002.

Under both the prior and revised rating criteria, Diagnostic 
Code 7805 is rated based on the limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7805 (August 30, 2002).  
Other scars may be evaluated on the basis of limitation of 
function of the part involved. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (prior to August 30, 2002).

As for other pertinent diagnostic codes for skin 
disabilities, under the old diagnostic criteria, scars which 
are superficial and poorly nourished with repeated 
ulcerations warrant a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (prior to August 20, 2002).  In 
addition, a 10 percent rating may be assigned for scars which 
are superficial, tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior 
to August 20, 2002).

Under the new diagnostic codes, scars that are superficial 
and unstable warrant a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  A 10 percent evaluation is 
warranted for scars which are superficial, painful on 
examination.  38 C.F.R. § 4.118; Diagnostic Code 7804 (2006).

A compensable rating under these rating codes is not 
appropriate, however, as the cyst occurs on a non-exposed 
area, is not noted to be deep, is not bigger than 39 square 
centimeters, is not unstable, and was not noted to be painful 
on examination.  In that regard, the Board recognizes that 
the August 1993 VA examination resulted in a diagnosis that 
described "occasional residual pain and tenderness" of the 
pilonidal cyst tract.  There is no indication, however, that 
the pain was demonstrated upon objective examination.  
Significantly, the objective manifestation of pain involving 
the pilonidal cyst was not thereafter mentioned.  
Additionally, the record contains no findings of limitation 
of motion due to the cyst.  

The preponderance of the evidence is against finding any of 
the criteria necessary for a compensable disability 
evaluation for service-connected pilonidal cyst at any time 
since July 1, 1993.  Consequently, a compensable rating is 
not warranted.

Extraschedular Considerations

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  Although the veteran has asserted 
otherwise with respect to his allegations that he is unable 
to practice his dental profession because of his various 
service-connected disorders, the Board finds that there has 
been no showing by the veteran that any of the service-
connected disabilities have in and of themselves resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  VA's General Counsel has noted 
"mere assertions or evidence that a disability interferes 
with employment" is not enough to warrant extra- schedular 
consideration.  Rather, consideration of an extra- schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service- connected 
disability affects employability in ways not contemplated by 
the rating schedule. See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the lumbosacral spine, based upon the initial grant of 
service connection, is denied.  

Entitlement to a separate 10 percent disability evaluation 
for radicular pain and intermittent paresthesias in the right 
lower extremity associated with degenerative disc disease of 
the lumbosacral spine is granted, effective from September 
23, 2002. 

Entitlement to a disability evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the C6-C7 vertebrae, based upon the initial grant of service 
connection, is denied.  

Entitlement to a separate 20 percent disability evaluation 
for radicular pain and intermittent paresthesias in the right 
upper extremity associated with degenerative disc disease of 
the cervical spine is granted, effective from September 23, 
2002. 

Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the right ankle, based upon the initial grant of service 
connection, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left ankle, based upon the initial grant of service 
connection, is denied.  

Entitlement to a compensable disability evaluation for 
service-connected degenerative joint disease of the right 
hand, based upon the initial grant of service connection, is 
denied.  

Entitlement to a compensable disability evaluation for 
service-connected degenerative joint disease of the left 
hand, based upon the initial grant of service connection, is 
denied.  

Entitlement to a disability evaluation in excess of 0 percent 
from July 1, 1993 to July 23, 1998 for service-connected 
degenerative joint disease of the right knee, is denied.  

Entitlement to a disability evaluation in excess of 20 
percent from July 23, 1998 for service-connected degenerative 
joint disease of the right knee, based upon the initial grant 
of service connection, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected strain of the left knee, with 
degenerative joint disease, based upon the initial grant of 
service connection, is denied.  

Entitlement to a compensable disability evaluation for 
service-connected pilonidal cyst, based upon the initial 
grant of service connection, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


